DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           ANTHONY PERRY,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D20-278

                               [April 21, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Timothy L. Bailey, Judge; L.T. Case No. 19-1953 CF10A.

   Carey Haughwout, Public Defender, and L.K.S. Fagan, Assistant Public
Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly T. Acuña,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Appellant appeals his conviction and sentence for robbery with a
weapon. The trial court imposed a bottom of the guidelines sentence of
62.78 months in prison. Appellant argues that his scoresheet incorrectly
listed four offenses as “additional offenses” and that they should be
removed. The state concedes error in listing the offenses as “additional
offenses,” but points out that the offenses should be scored as “prior
record” instead, having introduced certified copies into the record.
Because the record does not conclusively show that the trial court would
have imposed the same sentence using a corrected scoresheet, we reverse
and remand for the trial court to resolve this matter at resentencing. See
Zelaya v. State, 257 So. 3d 493, 497 (Fla. 4th DCA 2018). We affirm the
remaining issues raised by appellant without comment.

   Affirmed in part, reversed in part, and remanded with instructions.

LEVINE, C.J., GROSS and KLINGENSMITH, JJ., concur.

                           *          *           *
Not final until disposition of timely filed motion for rehearing.




                               2